Case 2:21-cv-12770-CCC-JSA Document 16-10 Filed 06/21/21 Page 1 of 3 PageID: 281




 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY

  PAUL KURLANSKY, HELAINE KURLANSKY,
  MARTIN EPSTEIN, HERBERT ENNIS, JUDITH
  ENNIS, MORDECAI APPLETON, HENRY KATZ,
  LILA KATZ, JOAN KATZ, GLENN KATZ, and
  JUDITH SINGER,
                          Plaintiffs,

                 -against-

  1530 OWNERS CORP.; MOE MARSHALL,
  ELLEN GERBER, KENNETH LIPKE, CAROL
  LICHTBRAUN, JUSTIN WIMPFHEIMER,
  PATRICIA DI CONSTANZO, and MARK
  O’NEILL, Individually and as Members of the Board
  of Directors of 1530 Owners Corp., and;
  FIRSTSERVICE RESIDENTIAL,
                                Defendants.



        DECLARATION OF SAMUEL JOFFE PURSUANT TO 28 U.S.C. § 1746
    IN SUPPORT OF PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION



 I, Samuel Joffe, hereby declare under penalty of perjury:

        1.      I am a resident of the Colony in Fort Lee, New Jersey, where I have been living

 with my wife, Susan Joffe since June 2019.

        2.      I am familiar with the fact that the Colony’s service elevators are equipped with a

 Sabbath mode that allows the elevators to be pre-programmed to stop at certain floors, obviating

 the need for any button pushing. The Colony’s Sabbath elevator program was approved by a

 majority of the Colony’s shareholders on May 19, 2019, but was then terminated by the Colony’s

 board of directors. During the period of time in which the Sabbath Elevator was operational, my

 wife and I used it weekly. I am also familiar with the Colony’s longstanding practice, in the

 absence of a Sabbath elevator, of assisting observant Jewish residents with the elevators on the
Case 2:21-cv-12770-CCC-JSA Document 16-10 Filed 06/21/21 Page 2 of 3 PageID: 282




 Sabbath and certain Jewish holidays by pressing buttons for the residents—a service that I and

 my wife likewise utilized, but which has now also been scuttled. As such, I am familiar with the

 facts and circumstances set forth herein. I submit this Declaration in support of Plaintiffs’

 Application for Preliminary Injunction.

        3.      Like the Plaintiffs in this case, I am an observant Jew and my religious beliefs are

 informed by thousands of years of Jewish tradition. I hold a sincere religious belief in the

 primacy of halakha, or the Jewish legal system, which establishes a framework for my entire life.

 A second core element of my beliefs is kehillah, or community, and the importance of joining

 together with members of my community to pray, study, and worship, to mourn as a group

 during sad times and to celebrate in times of joy.

        4.      A core part of my adherence to Jewish law is my observance of the Sabbath, the

 Jewish day of rest, which spans from Friday evening until Saturday night. On the Sabbath, and

 certain Jewish holidays, many observant Jews refrain from certain activities, including the use of

 electronic and certain mechanical devices. For example, many observant Jews, including myself,

 do not press elevator buttons on the Sabbath and certain Jewish holidays. Doing so would

 violate my sincerely held religious beliefs.

        5.      On March 22, 2021, I saw a Liberty Elevator van parked outside the Colony. I

 asked the Liberty repairman whether the former Sabbath program at the Colony could have

 caused a significant effect on the “wear and tear” on the elevator doors as suggested in the

 Board’s Termination Memo. The repairman told me that the old elevator doors that remained

 during the recent elevator upgrades would have needed to be replaced regardless of a Sabbath

 elevator program and they were the “worst doors in the industry.” I also asked whether there




                                                  2
Case 2:21-cv-12770-CCC-JSA Document 16-10 Filed 06/21/21 Page 3 of 3 PageID: 283
